Simmons, C. J.
I. The trial of this case seems to have been quite irregular. The prosecution was allowed to open the case three times, and the defense twice. Still, we can not say that the trial judge abused his discretion in allowing this to be done. It may have been necessary in order to arrive at the truth in •the case.
2. The charge complained of in the motion for new trial seems to us to be sound law. No specific assignment of error is made on it. The movant simply copied this portion of the charge in the motion, and alleged that it was error. Wherein the error consisted is not pointed out, but we are left to search through the entire record to ascertain whether there was error, *757and, if so, what it was. This we can not do. Section 5530 of the Civil Code declares that “When a party desires to review the judgment of the court in granting or refusing a new trial, the plaintiff in error shall specifically set out the errors complained of.” Rule 6 of the Supreme Court (Civil Code, § 5605) declares that “ Bills of exceptions must he plainly written or printed, and must distinctly specify the points on which error is assigned.” This rule was adopted for the purpose of aiding this court to ascertain the alleged error without looking through the entire record to find out in what the alleged error consisted. It was adopted for the further purpose of having the attention of the trial judge called to such rulings as were complained of and to the ground of the complaint. The assignment of error made here in the brief of counsel was, that there was no evidence to authorize the charge given in regard to confessions. Had this been true and had the attention of the trial judge been called in the proper way to the error, he could have corrected it by granting a new trial, or he may have been able to have certified that the charge was requested by counsel for the accused. Where the charge complained of appears on its face to' be free from error and no specific assignment of error is made on it, this court can not consider it. If the error is apparent, the charge may he considered on a general complaint that it is error. Erskine Duffy, 76 Ga. 602; Georgia Railroad v. Olds, 77 Ga. 673, 677.
3. The evidence was sufficient to warrant the verdict, and the trial judge was satisfied therewith. This court, therefore, will not interfere with his discretion in refusing a new trial.

Judgment affirmed.


A ll the Justices concv/rring.